EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
It is noted that claims 2, 13, and 19 stand CANCELLED.

The replacement drawing sheet of February 11, 2019 is hereby APPROVED.

The drawings of January 11, 2019 as corrected by the drawing of the replacement drawing sheet of February 11, 2019 are hereby accepted as FORMAL.

It is noted that Applicant has indicated in the remarks with the amendment of January 13, 2021 that the drawings may be reproduced in black-and-white, even though some of the drawings include color.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

In dependent claim 3, delete “2” and insert –1—therefor.

In the second paragraph on page 1 of the specification, on line 3, immediately after “2016” insert --, now abandoned--.

In that the examiner’s amendment above merely makes a minor, editorial change to the specification that is necessary to prepare this application for printing as a patent, and in that the examiner’s amendment above merely corrects an obvious typographical error to prepare this application for printing as a patent, no authorization was sought from Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-12, 14-18, and 20 are allowable for the reasons set forth in Applicant’s remarks with the amendment of January 13, 2021, which remarks are taken as being persuasive in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648